Citation Nr: 1543922	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  08-31 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) prior to March 11, 2005; from May 1, 2005, to January 11, 2006; and from March 1, 2006 to the present.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from April 1965 to February 1970, to include tours of duty in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Detroit, Michigan, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for PTSD and assigned a 50 percent rating, effective October 9, 2003.  The Veteran has pursued his appeal for an increased initial evaluation continuously since that time.  In subsequent October 2007 and February 2010 rating decisions, the RO has granted a 70 percent evaluation for PTSD since October 9, 2003.  

Additionally, the Veteran has been awarded two periods of temporary total disability evaluation for hospitalization for PTSD, from March 11, 2005, to May 1, 2005; and from January 11, 2006, to March 1, 2006.  As these periods represent grants of the maximum possible benefit sought on appeal, there is no open question or controversy for consideration by the Board, and they are not considered to be part of the current appeal.  The issues have been characterized to reflect those stages for which a less than total evaluation is currently assigned.

In December 2011, the Board remanded the appeal to the RO for due process concerns, to ensure that the Veteran had a full and fair opportunity to address all of the stages of evaluation.  Such was accomplished, and the claims are now returned to the Board for adjudication.  

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA (VVA) and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.



FINDINGS OF FACT

Throughout the appellate period, PTSD has resulted in total occupational and social impairment from symptoms such as sleep disturbances, frequent panic attacks, extreme social isolation, anger control issues and impulsivity with grossly inappropriate and violent behavior, neglect of and intermittent inability to attend to personal hygiene, and passive suicidal ideation with feelings of hopelessness and worthlessness.


CONCLUSION OF LAW

The criteria for an increased 100 percent rating for PTSD prior to March 11, 2005; from May 1, 2005, to January 11, 2006; and from March 1, 2006 to the present, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal, which is the maximum allowable benefit.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides that occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is rated 70 percent disabling.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  38 C.F.R. § 4.130. 

The rating formula is not intended to constitute an exhaustive list, but rather is intended to provide examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, and assign an evaluation based on the overall disability picture presented.  However, the impairment does need to cause such impairment in most of the areas referenced at any given disability level.  Vazquez-Claudio v. Shinseki, 713 F. 3d. 112 (Fed. Cir. 2013).

The Veteran is currently rated 70 percent disabled by his service-connected psychiatric disorder, which include depression as well as PTSD.  However, the Board finds upon review of the evidence of record, that the disability picture presented in fact more closely reflects the criteria for a Schedular 100 percent disability.

The Board recognizes that the Veteran's symptomatology has waxed and waned to some extent throughout the period under appeal.  At times the Veteran has required hospitalization to deal with his feelings of anger and isolation, while at other times he has felt able to stop most medications and has stated he has developed coping mechanisms.

However, the overall picture presented shows that his psychiatric signs and symptoms have rendered him totally impaired in occupational and social functions.  Records reflect regular passive suicidal ideation, with past attempts.  He has had legal problems, including a barricade situation in 2005 involving guns and the police.  His wife has stated that he basically never leaves home except for appointments.  He does attend group therapy, but from notes thereof relates best to fellow Veterans based on shared experiences.  He avoids discussions with others about his service, or reminders of it.  He has difficulty dealing with even mild confrontation.  He and his wife have both stated that he will become angry and smash objects with shovel; he has not attacked any people, but fears he may do so.  The Board considers such behavior inappropriate.  His wife reports that if left alone, he will not take care of himself, and will wear the same clothes continuously.  

Doctors regularly note paranoia and rushed though processes.  The Veteran is easily distracted, but will perseverate on topics when asked, such as his own phobias or his anger and frustrations.  This tends to impair his memory, and he will forget to complete tasks.  Panic attacks occur every few days.

The Veteran no longer works, and has been found entitled to a total disability rating due to individual unemployability (TDIU), based on PTSD, his sole service-connected disability.  

Not all criteria for a total disability rating are met, and in many ways the Veteran does exhibit signs and symptoms more consistent with the current 70 percent rating.  However, the overall impact of his PTSD results in total disability, and all doubt must be resolved in favor of the Veteran.  Where he falls between two evaluation levels, the higher must be applied where the degree of impairment best approximates such.  38 C.F.R. §§ 4.3, 4.7.


ORDER

An increased 100 percent evaluation for PTSD prior to March 11, 2005; from May 1, 2005, to January 11, 2006; and from March 1, 2006 to the present, is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


